DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 7-9, filed 7/14/2021, with respect to the double patenting and Applicant’s amendment have been fully considered and are persuasive.  The double patenting rejection has been withdrawn. 
Additionally, the Examiner thanks Applicant for pointing out the typo in the patent number of the patent.  Applicant was correct it should have been 10,715,717, the examiner had mistakenly used the last 6 digits of the application number of the patent instead of the patent number.
Allowable Subject Matter
Claims 1-15 are allowed.
With respect to claim 1 the closest available prior art (U.S. Patent Application Publication 2008/0267601 A1 to Kobayashi) discloses a lens control device comprising: an input member configured to receive designation set by user manipulation of a position of the focus lens in a predetermined mode in which a focus position is stored and read (paragraph 32, 35 and 70; where various data including drive ranges of the lens are received by the control section from the lens and set at a user operation of the release switch); a control section which to perform operations of following units (paragraph 40 and throughout; where the control section is described as performing all processing and control operations as well as storing required information in a memory 
However, the prior art does not disclose or fairly suggest the subject matter as discussed above where the input member is configured to receive designation of a position of the focus lens in the predetermined mode from the user and wherein, in a case in which the designation from the user is received by the input member in the predetermined mode, the control unit starts driving the focus lens from a current position of the focus lens to an end position of a movable range of the focus lens, and acquires the first information based on a driving amount from a reset position to a focus position when the designation has been received from the user.
Claims 14-15 comprise allowable subject matter for similar reasons as claim 1 above.
Claims 2-13 comprise allowable subject matter for at least the reason that they depend from claim 1 which comprises allowable subject matter as discussed above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL M PASIEWICZ whose telephone number is (571)272-5516.  The examiner can normally be reached on M-F 9 AM - 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on (571)272-7495.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






September 14, 2021